DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of US Application 16/490,480 filed August 30, 2019(now US Patent 11,078,169), which is a 35 USC 371 National Stage filing of international application PCT/FR2018/050372, filed February 16, 2018, which claims priority under 35 USC 119(a)-(d) from French Application 1751700, filed March 2, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) dated June 29, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Status of Claims
Claims 1-20 are currently pending and under consideration.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 11-13, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gollmer et al., Photochem. Photobiol. Sci., 2015, 14, 335-351.
The instantly rejected claims are drawn to a process for preparing 3,7-bis(dimethylamino)phenothiazine-5-ylium iodide, and further dependent claims require converting the iodide salt to a chloride salt. 
Gollmer et al. teaches the compound methylene blue as compound 1, which is the free form of the compound prepared in the instant claims.  In particular, Gollmer teaches the preparation of both the iodide salt of the bis-dimethyl amino substituted methylene blue from reacting phenothiazine and iodide, and subsequently adding dimethyl amine to arrive at the product of instant claim 12, and finally using an ion exchange column to convert the iodide salt into the chloride salt, as recited by instant claim 23 (see Scheme 1):
    PNG
    media_image1.png
    208
    797
    media_image1.png
    Greyscale
   Notably the scheme above shows the introduction of dimethylamine with methanol, which reads on the solvent of instant step b). Therefore, the dimethylamine is introduced into the reaction medium in a form of a solution comprising methanol.  With respect to instant claims 11-12, additional solvents are added after the introduction of dimethyl amine (include DCM, and also water in step c). The prior art teaches NMR and HPLC-MS tested purity of 98% or higher for all compounds (see p. 343).  The art teaches the production of a medicament comprising the chloride salt above by introduction thereof into a pharmaceutically acceptable medium as required by instant claim 26 (See Fig 3, which describes the compounds in varying concentrations in water).  Finally, the art teaches the intended use for compound 1 above as a therapeutic anti-bacterial composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollmer et al., Photochem. Photobiol. Sci., 2015, 14, 335-351 in view of US Patent 10,472,340 (“the ‘340 publication”).
The instantly rejected claims are drawn to a process for preparing 3,7-bis(dimethylamino)phenothiazine-5-ylium iodide, and further dependent claims require converting the iodide salt to a chloride salt.  Further, claims require particular purity levels for the claimed product.
Determining the scope and contents of the prior art 
Gollmer et al. teaches the compound methylene blue as compound 1, which is the free form of the compound prepared in the instant claims.  In particular, Gollmer teaches the preparation of both the iodide salt of the bis-dimethyl amino substituted methylene blue from reacting phenothiazine and iodide, and subsequently adding dimethyl amine to arrive at the product of instant claim 12, and finally using an ion exchange column to convert the iodide salt into the chloride salt, as recited by instant claim 23 (see Scheme 1):
    PNG
    media_image1.png
    208
    797
    media_image1.png
    Greyscale
   Notably the scheme above shows the introduction of dimethylamine with methanol, which reads on the solvent of instant step b). Therefore, the dimethylamine is introduced into the reaction medium in a form of a solution comprising methanol.  With respect to instant claims 11-12, additional solvents are added after the introduction of dimethyl amine (include DCM, and also water in step c). The prior art teaches NMR and HPLC-MS tested purity of 98% or higher for all compounds (see p. 343).  The art teaches the production of a medicament comprising the chloride salt above by introduction thereof into a pharmaceutically acceptable medium as required by instant claim 26 (See Fig 3, which describes the compounds in varying concentrations in water).  Finally, the art teaches the intended use for compound 1 above as a therapeutic anti-bacterial composition.
Ascertaining the differences between the prior art and the claims at issue
The instant claims differ from the disclosure of Gollmer et al. in that, while Gollmer schematically shows the conditions under which the iodide compound and ultimately the chloride compound are prepared, the specifics of the process are not detailed (namely the precise conditions such as ratios of reagents).  Further, the Gollmer publication does not explicitly teach the purity percentage for the claimed starting material and product.
Resolving the level of ordinary skill in the pertinent art
In determining the synthesis details of the abovementioned reaction, one of ordinary skill in the art would have looked to methods which were known in the art at the time of the invention.  For example, the ‘340 publication teaches the synthesis of structurally similar bis-alkylamino phenothiazine iodide salts from their corresponding phenothiazine, iodide and dialkyl amino reagent.  As some particular examples, the following syntheses are detailed: 
    PNG
    media_image2.png
    219
    332
    media_image2.png
    Greyscale
(Scheme 1)
    PNG
    media_image3.png
    212
    344
    media_image3.png
    Greyscale
(Scheme 2).  In Example 5, the crude phenothiazine (0.1mmol) is reacted in DCM with 0.32 mmol iodine, followed immediately and without further purification by 0.5mmol dimethylamine in THF.  The mixture was stirred at room temperature which falls within the temperature range recited in instant claim 13, the ratio of diiodine to phenothiazine reagent was 3.2 molar equivalents, which falls within the range as presently claimed.  Since the crude reagent was reacted for 12 hours at room temperature (Example 4) this reads on the requirement that the reaction mixture would have been conditioned at room temperature prior to adding the dimethyl amine.
Regarding the instant claims requiring particular levels of purity for the claimed crystalline compound, such purification would have been prima facie obvious to the skilled artisan, motivated by the desire to eliminate impurities in the compound that would be reasonably expected to adversely affect its overall biological activity, function or stability.  As directed by the MPEP at §2144.04(VII), “Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials.  Therefore, the issue is whether claims to a pure material are unobvious over the prior art.  In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970).  The mere purity of a product, by itself, does not render the product unobvious.  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 644, 148 USPQ 268 (CCPA 1966)" (emphasis added).  
In consideration of the fact that the skilled artisan would have been reasonably apprised of conventional methods of purification, Applicants’ inclusion of an explicit percentage for the starting material or final product present in the composition is not determined to be a contribution over what was already known from the prior art from the disclosure of the Gollmer et al. and ‘340 publications and the skills that would have been within the knowledge and possession of one of ordinary skill in the art.  Specifically, the observed purity is a property of the process by which the substance is prepared, which is identical in the prior art to that disclosed in the instant process.  Further, the ‘340 publication describes that Compounds as described herein can be purified by any of the means known in the art, including chromatographic means, such as HPLC, preparative thin layer chromatography, flash column chromatography and ion exchange chromatography. Any suitable stationary phase can be used, including normal and reversed phases as well as ionic resins. Most typically the disclosed compounds are purified via silica gel and/or alumina chromatography. See, e.g., Introduction to Modern Liquid Chromatography, 2nd Edition, ed. L. R. Snyder and J. J. Kirkland, John Wiley and Sons, 1979; and Thin Layer Chromatography, ed E. Stahl, Springer-Verlag, New York, 1969.  The skilled artisan would have found it obvious and implied by the disclosure of the ‘834 publication, when such methods for purification (such as isolation/filtration from solvent) were known in the art.
Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have conducted the process as taught by the prior art and optimizing the purity of the final product as instructed by the ‘340 publication, which would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,078,169. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method of preparing the same compound: 
    PNG
    media_image4.png
    131
    324
    media_image4.png
    Greyscale
.  Regarding the requirements of instant step b, patented claim 6 specifically recites that the dimethylamine is introduced into the reaction medium in a form of a solution in water.  Patent claims also recite each of the required molar equivalent and temperature ranges.  With respect to instant claim 5, patented claim 5 also recites that step a) is conducted in the presence of a solvent chosen from toluene and acetonitrile or mixtures thereof.  The claimed purification by filtration is recited in patented claim 7, the process for converting the iodide product into the corresponding chloride product is taught by patented claim 11, for example, and the process for producing a medicament for treating the same diseases as the instant claims is recited in patented claim 15. Accordingly, since the patented claims recite a process for preparing the same product with overlapping (and anticipatory) conditions, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699